                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION




 UNITED STATES OF AMERICA,
                                                       CR 19–09–BU–DLC
                          Plaintiff,

           vs.                                          ORDER

 CHARLES GIBSON BAILEY,

                          Defendant.

      Before the Court is the Government’s Unopposed Motion for Final Order of

Forfeiture. (Doc. 103.) Having reviewed the motion, the Court finds:

      1.         The United States commenced this action pursuant to 18 U.S.C.

§ 924(d) and 26 U.S.C. § 5872.

      2.         A preliminary order of forfeiture was entered on January 27, 2020.

(Doc. 89.)

      3.         All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 97.)

      4.         It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d) and 26 U.S.C. § 5872.

      Accordingly, IT IS ORDERED that:

      1.         The motion for final order of forfeiture (Doc. 103) is GRANTED.

                                             -1-
      2.     Judgment of forfeiture shall enter in favor of the United States

pursuant to 18 U.S.C. § 924(d) and 26 U.S.C. § 5872, free from the claims of any

other party, in the following property:

           • all destructive devices possessed by the defendant, specifically items
             19-ATF-021263, 19-ATF-021264, 19-ATF-021265, and 19-
             ATF021266;

           • one suspected silencer, item 19-ATF-021041;

           • all ammunition and firearm accessories possessed by the defendant,
             specifically items 19-ATF-020639, 19-ATF-0202640, 19-
             ATF020641, 19-ATF-020642, 19-ATF-020643, 19-ATF-020644,
             19-ATF020645, 19-ATF-020646, 19-ATF-020647, 19-ATF-020648,
             19-ATF020649, 19-ATF-020650, 19-ATF-020651, 19-ATF-020652,
             19-ATF020922, 19-ATF-020923, 19-ATF-020924, 19-ATF-020925,
             19-ATF020926, 19-ATF-020927, 19-ATF-020928, 19-ATF-020929,
             and 19- ATF-020930;

           • a Marlin Firearms Company, Golden 50 Glenfield Model65
             semiautomatic rifle, .22LR caliber, bearing serial number 27111034
             (item 19-ATF-020632);

           • a Sturm, Ruger and Company, Inc., model AR-556 semiautomatic
             rifle, 5.56 NATO caliber, bearing serial number 855-38614 (item 19-
             ATF-020633);

           • a Savage Arms, Inc., Model 110 bolt-action rifle, .338 Lapua
             Magnum caliber, bearing serial number K955228 (item 19-
             ATF020634);

           • a Smith & Wesson, Model 500 revolver, 500 Smith & Wesson
             Magnum caliber, bearing serial number DJD7626 (item 19-
             ATF020635);

           • a Smith & Wesson, model 29-2 revolver, .44 Magnum caliber,
             bearing serial number S316018 (item 19-ATF-020636);

                                          -2-
          • a Smith & Wesson brand, model M&P 9 SHIELD M2.0
            semiautomatic pistol, 9mm NATO caliber, bearing serial number
            LFM6703 (item 19-ATF-020637);

          • a Beretta (Fabbrica d’Armi Pietro Beretta), model PX4 Storm SD
            Type F semiautomatic pistol, .45 ACP caliber, bearing serial number
            PK38513 (item 19-ATF-020638);

          • a Davis Industries, Model D38 derringer style pistol, .38 Special
            caliber, bearing serial number D123498 (item 19-ATF-020921).

3.    The United States shall have full and legal title to the forfeited property and

may dispose of it in accordance with law.


      DATED this 31st day of March, 2020.




                                        -3-
